DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-15 as originally filed on February 3, 2020 are currently pending and considered below.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: “patient-side computing systems” should read as “patient-side computing system”. Appropriate correction is required.
Claims 1, 3, 4 and 5 are objected to because of the following informalities: “patient identification information” should read as “patient’s identification information”. Appropriate correction is required.
Claims 1, 5, and 6- 9 are objected to because of the following informalities: “patient medical history” and “patients medical history” should read as “patient’s medical history”. Appropriate correction is required.
Claims 6- 9 are objected to because of the following informalities: “block chain” should read as “blockchain”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “a caretaker identifiers” should read as “a caretaker’s identifiers”. 
Claim 5 is objected to because of the following informalities: “using an artificial intelligence (Al) functionality to Al functionality to continuous monitor” should read as “using an artificial intelligence (Al) functionality to continuously monitor”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “with the patient information and with patients medical history” should read as “with the patient’s information and the patient’s medical history”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “access the patient information and with patients medical history” should read as “access to the patient’s information and the patient’s medical history”. Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities: “from the patient information and with patients medical history” should read as “from the patient’s information and the patient’s medical history”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “the longitudinal health record for the patient” should read as “the longitudinal health record of the patient”. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “longitudinal health record(s)ep for signs” should read as “longitudinal health record(s) for signs”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and health-care side computing systems”. It is unclear whether Applicant intended to refer to a plurality of health-care side computing systems or a single health-care side computing system. Claim 1 further recites “a health-care side computing system”. It is unclear whether Applicant has introduced “a health-care side computing system” as a new claim element, or if the Applicant intended to refer to the same health-care side computing system recited earlier in claim 1. As best understood by the Examiner, the recitation of “a health-care side computing system” will be treated as “the health-care side computing system” for the purposes of compact prosecution.
Claim 6 recites “a patient-side application”, which was also previously recited in claim 1. It is unclear whether Applicant has introduced “a patient-side application” as a new term, or if the Applicant intended to refer to the same patient-side application of claim 1. As best understood by the Examiner, the recitation of “a patient-side application” in claim 6 will be treated as “the patient-side application” for the purposes of compact prosecution.
Claims 6-9 and 11 recite “the patient information”. There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is unclear whether Applicant has introduced “the patient information” as a new claim element, or if the Applicant intended “the patient information” to refer to the patient identification information of claim 1. As best understood by the Examiner, the recitation of “the patient information” in claims 6-9 and 11 will be treated as “the patient identification information” for the purposes of compact prosecution.
Claims 8 and 9 recite “the block chain”. There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is unclear whether Applicant has introduced “the block chain” as a new claim element, or if the Applicant intended “the block chain” to refer to the blockchain system of claim 1. As best understood by the Examiner, the recitation of “the block chain” in claims 8 and 9 will be treated as “the blockchain system” for the purposes of compact prosecution.
Claims 2-5, 10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependence on claim 1.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 recite a method for implementing a patient identification application to access patient information in a blockchain system. 
2019 PEG: Step 2A - Prong One:

Specifically, independent claim 1 recites: A computerized method for implementing a patient identification application to access patient information in a blockchain system comprising:
providing a patient identification application, wherein the patient identification application is provided and implemented in a patient-side computing systems and health-care side computing systems;
securely storing a patient identification information in a blockchain system;
securely storing a patient medical history in the blockchain system; and
with a health-care side computing system, obtaining the patient identification information of the patient from the blockchain system.

Similarly, dependent claims 2-15 further narrow the abstract idea described in the independent claims. Claims 3 and 4 further describe the patient identification information. Claims 9 and 10 describe the longitudinal health record. Claim 11 describes tokenization of the patient information. Claims 12 and 14 describe the patient’s mental state. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claim 1.
2019 PEG: Step 2A - Prong Two:

In the present case, claims 1-15 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A computerized method for implementing a patient identification application to access patient information in a blockchain system comprising:
providing a patient identification application, wherein the patient identification application is provided and implemented in a patient-side computing systems and health-care side computing systems;
securely storing a patient identification information in a blockchain system;
securely storing a patient medical history in the blockchain system; and
with a health-care side computing system, obtaining the patient identification information of the patient from the blockchain system.
Figure 2 depicts an exemplary computing system 200 that can be configured to perform any one of the processes provided herein. In this context, computing system 200 may 12 include, for example, a processor, memory, storage, and 1/0 devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 200 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof. Regarding the blockchain system, the specification states in para. [0031]: Patient healthcare management server(s) 106 can provide and manage a patient healthcare information system that utilizes a blockchain system. Data obtained by system can be stored in a blockchain system. For example, the blockchain system can provide and manage a distributed ledger managed by a peer--to·-peer network collectively adhering to a protocol for inter-node communication and validating new blocks. This distributed network and ledger can include interoperability aspects. Once recorded, the data in the blockchain system in any given block cannot be altered retroactively without alteration of all subsequent blocks, which requires consensus of the network majority. Patient healthcare management server{s} 106 can manage the patient healthcare blockchain application.

 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-15 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 

The dependent claims 2-15 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2 and 4 define the patient mobile device. Claims 5-7, 12, 13 and 15 describe the AI functionality. Claims 6 and 15 define the automated chat bot. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). The mobile device generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not amount to significantly more than the judicial exception.
Therefore, claims 1-15 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Curbera (US 2018/0082024) in further view of Gulati (US 2019/0108898 A1).  
Regarding claim 1, Curbera teaches: A computerized method for implementing a patient identification application to access patient information in a blockchain system comprising:
providing a patient identification application, wherein the patient identification application is provided and implemented in a patient-side computing systems and health-care side computing systems; (a patient consent and information management system (CIMS) provides patient access for consent and management functions on a personal device and a health provider’s computing system for accepting patient data [0094], [0085])
[…] patient identification information in a blockchain system; (CIMS implements blockchain technology and maintains a master list of all known sources and locations of patient data/information [0090], [0094]; patient data includes any demographic information and personal information such as patient and health information [0039])
[…] a patient medical history in the blockchain system; and (CIMS implements blockchain technology and maintains a master list of all known sources and locations of patient data/information [0090], [0094]; patient data includes information from monitoring devices and patient medical information from medical professionals and medical facilities when examining, diagnosing or treating the patient [0039])
with a health-care side computing system, obtaining the patient identification information of the patient from the blockchain system. (when the patient grants consent for release of their medical information to a health provider, CIMS learns the location of the patient’s information to release it to the health provider’s computing system [0094]; the CIMS manages sharing of patient data to a provider by granting consent of an access request [0090]-[0091], [0015]; patient data includes any demographic information and personal information such as patient and health information [0039])
Curbera does not teach:
securely storing a patient identification information in a blockchain system
securely storing a patient medical history in the blockchain system
However, Gulati in the analogous art teaches:
securely storing a patient identification information in a blockchain system (secure storage of patient information and demographics, patient identity, age, sex, and date of birth in the blockchain system [0029, [0027], [0019])
securely storing a patient medical history in the blockchain system  (secure storage of patient information including current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. in the blockchain system [0029, [0027], [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera to include the secure storing of patient identification information and a patient medical history as taught by Gulati. This ensures that patient data is stored and handled in a way that complies with HIPAA regulations (Gulati [0026]). 
Regarding claim 2, Curbera and Gulati teach the method of claim 1 as described above. 
Curbera further teaches:
wherein the patient-side computing systems comprises a patient mobile device (patient accesses an index of all sources and location of patient data within the CMIS on a personal device of the patient such as a smart telephone [0094])
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Curbera and Gulati in further view of Krishnamurthy (US 2018/0330806 A1).  
Regarding claim 3, Curbera and Gulati teach the method of claim 2 as described above. 
Curbera further teaches:
wherein the patient identification information in the blockchain system comprises a patient […] health record (CIMS manages consent and release of patient medical records using blockchain technology [0085], [0090])
Curbera and Gulati do not teach:
a patient longitudinal health record
However, Krishnamurthy in the analogous art teaches:
a patient longitudinal health record (a longitudinal patient health record [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera and Gulati to include a patient longitudinal health record as taught by Gulati. The longitudinal patient health record provides a consolidated and central source of the patient’s health record, which also assists medical practitioners when evaluating patients (Krishnamurthy [0030]-[0031]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Curbera, Gulati and Krishnamurthy in further view of Maliani (US Patent No. 10,885,170 B1) and Witchey (US 2015/0332283 A1).  
Regarding claim 4, Curbera, Gulati and Krishnamurthy teach the method of claim 3 as described above. 
Curbera further teaches:
wherein the patient identification information comprises an identifier […] (participants such as patients and doctors in the CIMS must provide credentials through an authentication mechanism in order to interact with the system; biometrics may be used for authentication [0092])
Curbera, Gulati and Krishnamurthy do not teach:
a set of patient identifiers via the patient mobile device, a caretaker identifiers, an iris scan identifier of the patient, a voice authentication of the patient, and a password/usernames combination of the of the patient or the caretaker
However, Maliani in the analogous art teaches:
a set of patient identifiers via the patient mobile device, […], an iris scan identifier of the patient, a voice authentication of the patient, and a password/usernames combination of the of the patient or the caretaker (user credentials can consists of a username, password, biometric data such as a voice recognition, iris data, retina data, facial recognition and so forth, and are encrypted and recorded in the blockchain network, col. 12 lines 25-31, col. 11 lines 38-40; the system consists of a computing device of the user such as a smart phone with image capturing and audio features used to access patient information, col. 7 lines 8-16, col. 8 lines 21-43, col. 14 lines 37-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati and Krishnamurthy to include a set of patient identifiers via the patient mobile device mentioned above as taught by Maliani. This offers the benefit of increased security measures which are necessary as there are a variety of ways a patient’s medical data can be accessed, hacked and used (Maliani col. 2 line 58 - col. 3 line 18). 
Curbera, Gulati, Krishnamurthy and Maliani do not teach:
a caretaker identifiers
However, Witchey in the analogous art teaches:
a caretaker identifiers (healthcare tokens can include a caregiver identifier [0043])
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curbera, Gulati and Krishnamurthy in further view of Nakamura (US 2019/0156947 A1).  
Regarding claim 5, Curbera, Gulati and Krishnamurthy teach the method of claim 3 as described above. 
Curbera and Krishnamurthy do not teach:
using an artificial intelligence (Al) functionality to Al functionality to […] monitor the patient identification information and the patient medical history;
and with the Al functionality generate a medical advice media to the patient based on the patient identification information and the patient medical history
However, Gulati in the analogous art teaches:
using an artificial intelligence (Al) functionality to Al functionality to […] monitor the patient identification information and the patient medical history; (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies [0009], [0027], Fig. 2])
and with the Al functionality generate a medical advice media to the patient based on the patient identification information and the patient medical history (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies to provide clinical recommendations to the patient [0009], [0040], [0027], Figs. 2-3)

continuous monitoring of the patient information
However, Nakamura in the analogous art teaches:
continuous monitoring of the patient information (an automated system continuously monitors clinical systems for new patient data and uses AI models to process the data [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati and Krishnamurthy to include continuous monitoring of patient information as taught by Nakamura. This allows the system to provide real-time predictions and recommendations to the patient regarding their health (Nakamura [0013]). 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Curbera, Gulati, Krishnamurthy and Nakamura in further view of Raduchel (US 2017/0161439 A1).  
Regarding claim 6, Curbera, Gulati, Krishnamurthy and Nakamura teach the method of claim 5 as described above. 
Curbera further teaches:
[…] interact with patient information and with patients medical history in the block chain system via a patient-side application (patient accesses an index of all sources and location of patient data within the CMIS on a personal device of the patient [0094]; CIMS manages consent and release of patient medical records using blockchain technology [0085], [0090])
Curbera, Gulati, Krishnamurthy and Nakamura do not teach:
implementing an automated chat bot to interact with the patient, wherein the automated bot interacts with the patient information 
However, Raduchel in the analogous art teaches:
implementing an automated chat bot to interact with the patient, wherein the automated bot interacts with the patient information (chat bot automates communication with a patient and asks about the patient’s recent appointment with the specialist and if the patient has taken their medication [0323])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati, Krishnamurthy and Nakamura to include an automated chat bot to interact with the patient and the patient’s information as taught by Raduchel. The chat bot provides a way for a healthcare provider to have more frequent contact with the patient without incurring significant costs (Raduchel [0323]). 
Regarding claim 7, Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel teach the method of claim 6 as described above. 
Curbera further teaches:
[…] continuously monitors access the patient information and with patients medical history stored in the block chain system (the CIMS builds an index which is continuously updated with the recording of the patient’s consent to grant access of their information and the patient’s release transactions [0048], [0114]; CIMS manages consent and release of patient medical records using blockchain technology [0085], [0090])
Curbera, Krishnamurthy, Nakamura and Raduchel do not teach:
wherein the Al functionality […] monitors patient information
However, Gulati in the analogous art teaches:
wherein the Al functionality […] monitors patient information 
Regarding claim 8, Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel teach the method of claim 7 as described above. 
Curbera, Gulati, Krishnamurthy and Nakamura do not teach:
wherein the Al functionality determines a set of drug interactions from the patient information and with patients medical history stored in the block chain
However, Raduchel in the analogous art teaches:
wherein the Al functionality determines a set of drug interactions from the patient information and with patients medical history stored in the block chain (an algorithm determines if the user is at risk for any potentially harmful drug interactions and can indicate the severity of the drug interaction [0274]; AI technologies can be used for analyzing user profiles and for calculating scores, priority and outcome probability [0248]); a blockchain system is used for receiving and validating the transaction data for the patient’s electronic medical record and accessing the user/patient’s electronic medical record [0011], [0031])
Regarding claim 9, Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel teach the method of claim 8 as described above. 
Curbera, Krishnamurthy, Nakamura and Raduchel do not teach:

storing […] patient information in the block chain
However, Gulati in the analogous art teaches:

storing […] patient information in the block chain (secure storage of patient information including demographics, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. in the blockchain system [0029, [0027], [0019])
Curbera, Gulati, Nakamura and Raduchel do not teach:
generating a longitudinal health record from the patient information and with patients medical history; and
a patient longitudinal health record
However, Krishnamurthy in the analogous art teaches:
generating a longitudinal health record from the patient information and with patients medical history; and (after the patient is identified as a user, a health record of the identified patient, comprising the patient’s medical records, is uploaded to create a longitudinal patient health record [0006], [0043])
a patient longitudinal health record (a longitudinal patient health record [0030])
Regarding claim 10, Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel teach the method of claim 9 as described above. 
Curbera, Gulati, Nakamura and Raduchel do not teach:
providing access to the longitudinal health record for the patient to a specified healthcare entity to access
However, Krishnamurthy in the analogous art teaches:
providing access to the longitudinal health record for the patient to a specified healthcare entity to access
 (Digital Nerve Center (DiNC) system communicates and shares data amongst networked healthcare entities, and builds a single source of patient data in a longitudinal health record for a medical practitioner to access [0007], [0031]-[0032]; after the patient is identified as a user in the DiNC system, a health record of the identified patient, comprising the patient’s medical records, is uploaded to create a longitudinal patient health record [0006], [0043])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curbera, Gulati Krishnamurthy, Nakamura and Raduchel in further view of Maliani.  
Regarding claim 11, Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel teach the method of claim 10 as described above. 

implementing a tokenization of the patient information
However, Maliani in the analogous art teaches:
implementing a tokenization of the patient information (generating a group of tokens associated with the recorded patient information, col. 14 lines 1-14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Curbera, Gulati, Krishnamurthy, Nakamura and Raduchel to include implementing a tokenization of the patient information as taught by Maliani. The utilization of tokens provides a way for patient information to be anonymized such that only the information that is authorized to be accessed is provided (Maliani, col. 14 lines 12-24). 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curbera, Gulati Krishnamurthy, Nakamura, Raduchel and Maliani in further view of Clark (US 2019/0189259 A1).  
Regarding claim 12, Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani teach the method of claim 11 as described above. 
Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani do not teach:
monitoring a patient's mental state with the Al functionality
However, Clark in the analogous art teaches:
monitoring a patient's mental state with the Al functionality (managing patient experience factors including anxiety, depression and other factors that may impact patient mental health using AI techniques [0025], [0030])

Regarding claim 13, Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark teach the method of claim 12 as described above. 
Curbera, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark do not teach:
with the Al functionality, reviewing the patient's blockchain- based […] health record(s)ep […] 
However, Gulati in the analogous art teaches:
with the Al functionality, reviewing the patient's blockchain- based […] health record(s)ep […] (patient data including demographics, laboratory results, current and past medications, active and inactive medical conditions, results of diagnostic tests, etc. are analyzed using AI technologies [0009], [0027], Fig. 2])
Curbera, Gulati, Nakamura, Raduchel, Maliani and Clark do not teach:
a patient longitudinal health record
However, Krishnamurthy in the analogous art teaches:
a patient longitudinal health record (a longitudinal patient health record [0030])
Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani do not teach:
for signs of the patient's mental state
However, Clark in the analogous art teaches:
for signs of the patient's mental state (data related to patient experience factors including anxiety, depression and other factors that may impact patient mental health is captured using a variety to techniques and devices [0030]-[0031]; the data can be analyzed using AI to determine a current level of the patient experience factor [0034])
Regarding claim 14, Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark teach the method of claim 13 as described above
Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani do not teach:
wherein the patient's mental state comprises depression and anxiety
However, Clark in the analogous art teaches:
wherein the patient's mental state comprises depression and anxiety (managing patient experience factors including anxiety, depression and other factors that may impact patient mental health using AI techniques [0025], [0030])
Regarding claim 15, Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel, Maliani and Clark teach the method of claim 13 as described above
Curbera, Gulati, Krishnamurthy, Nakamura, Raduchel and Maliani do not teach:
wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates […] a meditation routine and an exercise management routine for the patient
However, Clark in the analogous art teaches:
wherein based on the patient's mental state, the Al functionality generates a proposed patient mental state and communicates […] a meditation routine and an exercise management routine for the patient (therapy options for patient experience factors including anxiety, depression and other factors that may impact patient mental health are provided to a patient using AI techniques [0025], [0030]; patient data is analyzed using AI to determine a current level of the patient experience factor, and a customized therapy is generated for the patient which may include meditation, Yoga, Tai Chi, training exercises and exercise programs [0034], [0037], [0039], [0387]-[0388])
Curbera, Gulati, Krishnamurthy, Nakamura, Maliani and Clark do not teach:
communicating via the automated chatbot
However, Raduchel in the analogous art teaches:
communicating via the automated chatbot (chat bot automates communication with a patient and asks about the patient’s recent appointment with the specialist and if the patient has taken their medication [0323])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Goux (US 2019/0115099 A1) discloses a system for providing resource management across multiple facilities. Reference Poppe (US 2020/0027565 A1) discloses a system for layered medical data computer architecture. Reference Aunger (US 2018/0211059 A1) discloses a system for trust based access to records via encrypted protocol communications with an authentication system. Reference Bonutti (US 2019/0065970 A1) discloses optimizing activities for a user through artificial intelligence and/or virtual reality. Reference Finkelstein (US 2019/0035492 A1) discloses a system for utilizing facial recognition with an online network to access casualty health information in an emergency situation.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686